                                                     Notice Recipients
District/Off: 0208−1                       User:                                 Date Created: 11/18/2019
Case: 19−13675−smb                         Form ID: 309C                         Total: 175


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          High Quality Nutrition Company LLC             11 E 26th St, 20th Fl.      New York, NY 10010
ust         United States Trustee       Office of the United States Trustee         U.S. Federal Office Building      201 Varick
            Street, Room 1006        New York, NY 10014
tr          Alan Nisselson        Windels Marx Lane & Mittendorf, LLP              156 West 56th Street       New York, NY 10019
aty         Paris Gyparakis        Rosen & Associates, P.C.         747 Third Avenue          New York, NY 10017
smg         New York State Tax Commission            Bankruptcy/Special Procedures Section           P.O. Box 5300      Albany,
            NY 12205−0300
smg         United States Attorney's Office        Southern District of New York          Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor          New York, NY 10007
smg         N.Y. State Unemployment Insurance Fund             P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance           345 Adams Street, 3rd Floor         Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
7641956     9215 LLC         P.O. BOX 15630           CHEVY CHASE, MD 20825
7641957     A & M COLD STORAGE LLC                  96 WEST FOURTH ST,SUITE C                 MINSTER, OH 45865
7641958     ACE NATURAL             41−38 37TH STREET              LONG ISLAND CITY, NY 11101
7641959     ACP BK I LLC.          630 FLUSHING AVENUE                 BROOKLYN, NY 00011−2016
7641960     ACTION STAFFING GROUP                  1145 ELIZABETH AVENUE                 ELIZABETH, NJ 07201
7641961     AD RESULTS MEDIA, LLC                 320 WESTCOTT ST., SUITE 101               HOUSTON, TX 77007
7641962     ADP LLC          PO BOX 842875            BOSTON, MA 02284
7641963     ADP SCREENING SELECTION SERVICES                      PO BOX 645177            CINCINNATI, OH 45264
7641964     ADROLL, INC.           2300 HARRISON STREET, 2ND FLOOR                     SAN FRANCISCO, CA 94110
7641965     AFLAC          1932 WYNNTON ROAD                 COLUMBIA, GA 31999
7641966     AIRCALL NEW YORK                33 WEST 17TH STREET               NEW YORK, NY 10011
7641967     AIRGAS USA, LLC            PO BOX 102289             PASADENA, CA 91189−2289
7641968     ALL−LINES LEASING               100 PRAIRIE CENTER DRIVE                 EDEN PRAIRIE, MN 55344
7641969     AMERISAN            1 CHELSEA PARKWAY SUITE 101−102                      BOOTHWYN, PA 19061
7641970     ANCHIN          P.O. BOX 3202           NEW YORK, NY 10087−2002
7641971     ANGELOS ICE SERVICE                100 SYLVANIA PLACE                SOUTH PLAINFIELD, NJ 07080
7641972     AREA DISTRIBUTORS                1102 S. 3RD STREET            SAN JOSE, CA 95112
7641973     ATLANTIC FIRE PROTECTION                   53 BLEVINS AVENUE               MIDDLETOWN, NJ 07748
7641974     AXLEHIRE, INC.           1937 DAVIS STREET UNIT A−1                   SAN LEANDRO, CA 94577
7641975     BALDOR SPECIALTY FOODS INC.                    155 FOOD CENTER DRIVE                BRONX, NY 10474
7641976     BANDERAS PROFESSIONAL SERVICES                       1242 N. NEW HAMPSHIRE AVE #10                 LOS ANGELES, CA
            90029
7641977     BAY ALARM COMPANY                   5130 COMMERCIAL CIRCLE                  CONCORD, CA 94520
7641978     BLUEMARK             27909 HANCOCK PKWY                 VALENCIA, CA 91355
7641979     BOWERY CROSSFIT               228 BUSHWICK AVENUE APT 3G                    BROOKLYN, NY 11206
7641980     BRIGHT HOUSE NETWORKS                   PO BOX 790450            SAINT LOUIS, MO 63179−0450
7641981     BUCKHEAD MEAT NORTHEAST                      220 RARITAN CENTER PKWY                  EDISON, NJ 08837
7641982     BULLARD LAW GROUP PLLC                    201 OLD COUNTRY ROAD, SUITE 120                   MELVILLE, NY
            11747
7641983     BUNZL MID−ATLANTIC REGION                     10814 NORTHEAST AVENUE                  PHILADELPHIA, PA
            19114
7641984     C&C LIFT TRUCK INC              30 PARKWAY PLACE                 EDISON, NJ 08837
7641985     CALL & JENSEN            610 NEWPORT CENTER DRIVE, SUITE 700                      NEWPORT BEACH, CA
            92660
7641986     CANON FINANCIAL SERVICES INC                    14904 COLLECTIONS CENTER DRIVE                    CHICAGO, IL
            60693−0149
7641987     CARPEDIA INTERNATIONAL CORP.                     75 NAVY STREET              OAKVILLE ONTARIO, CANADA L6J
            2Z1
7641988     CENTRAL ENTERTAINMENT GROUP, INC.                       1001 AVENUE OF AMERICA'S, 14TH FLOOR                   NEW
            YORK, NY 10018
7641989     CHALK UP MEDIA GROUP LLC                    217 N. MAIN STREET, STE #118              SANTA ANA, CA 92701
7641990     CHESTER PLASTIC & PAPER SALES                    19 INDUSTRY DR. SUITE 100, P.O. BOX
            93        MOUNTAINVILLE, NY 10953
7641991     CINTAS          P.O. BOX 631025           CINCINNATI, OH 45263−1025
7641992     CKO KICKBOXING CORPORATION                      271 ROUTE 22            SPRINGFIELD, NJ 07081
7641993     CLAYTON INDUSTRIES                17477 HURLEY STREET                 CITY OF INDUSTRY, CA 91744
7641994     COMCAST            P.O. BOX 3001           SOUTHEASTERN, PA 19398−3001
7641995     COMMERCIAL KITCHEN CLEANING, INC.                       P.O. BOX 4301          WAYNE, NJ 07474
7641996     CONTANGO LLC              228 EAST 45TH STREET, SUITE 11 S                 NEW YORK, NY 10017
7641997     COZZINI BROS            350 HOWARD AVE               DES PLAINES, IL 60018
7641998     CRITEO CORP            387 PARK AVENUE SOUTH                  NEW YORK, NY 10016
7641999     CROSSFIT 740 LLC            741 MARIETTA RD SE                BREMEN, OH 43107
7642000     CROSSFIT NYC HOLDINGS, LLC                   7 TIMES SQUARE              NEW YORK, NY 10036
7642001     CROSSFIT OUTBREAK                8 GRAND AVENUE                BROOKLYN, NY 11205
7642002     CROSSFIT WEST SPRINFIELD                 7316 MIZZEN PLACE               BURKE, VA 22015
7642003     CSC LEASING COMPANY                  6806 PARAGON PLACE,SUITE 170                  RICHMOND, VA 23230
7642004     CUSTOM STILES WOODWORKING LLC                        26 MUNSON STREET               MILFORD, CT 06461
7642005   DBA MEDIA,M LLC            750 N SAN VICENTE BLVD., SUITE 950              WEST HOLLYWOOD, CA
          90069
7642006   DC&A LOGISTICS, INC            111−09 76TH ROAD, SUITE B9             FOREST HILLS, NY 11375
7642007   DELIV, INC.      440 BONANNON DRIVE, SUITE 120                  MENLO PARK, CA 94025
7642008   DENDEV DESIGN & DEVELOPMENT LTD                     19 WEST 24TH STREET          NEW YORK, NY 10010
7642009   DEPENDABLE ELECTRIC CO (INC)                28 MAY STREET            EDISON, NJ 08837
7642010   DOCUTREND INC.           575 8TH AVENUE, FL 10             NEW YORK, NY 10018
7642011   DONALSON COMPANY, INC.                P.O. BOX 207356          DALLAS, TX 75320
7642012   DRAGONIS INVESTMENTS LLC                 PO BOX 6152          WOODLAND HILLS, CA 91365
7642014   EASTERN QUALITY FOODS                236 PONTE VEDRA PARK DRIVE              PONTE VEDRA BEACH, FL
          32082
7642013   EASTERN QUALITY FOODS                236 PONTE VEDRA PARK DRIVE, 101             PONTE VEDRA BEACH, FL
          32082
7642015   ECOLAB INC         P.O. BOX 32027           NEW YORK, NY 10087−2027
7642016   ECOLAB PEST ELIMINATION                26252 NETWORK PLACE             CHICAGO, IL 60673−1262
7642017   EDISON LOCK & DOOR, INC.              P.O. BOX 994         PISCATAWAY, NJ 08854
7642018   ELEVATION CORPORATE HEALTH LLC                    11340 MCCORMICK ROAD, EP 4, SUITE LL8         HUNT
          VALLEY, MD 21031
7642019   ENTERPRISE RENT−A−CAR                P.O. BOX 402383         ATLANTA, GA 30384−2383
7642020   EX−CONSULTANTS AGENCY                  2800 28TH ST, SUITE 385         SANTA MONICA, CA 90405
7642021   EXTOLE INC        350 SANSOME ST. SUITE 700               SAN FRANCISCO, CA 94104
7642022   FACEBOOK         15161 COLLECTIONS CENTER DRIVE                   CHICAGO, IL 60693
7642023   FACILITY MAINTENANCE GROUP                  28 SHERWOOD CLOSE             HILLSBOROUGH, NJ 08844
7642024   FEDEX       P.O. BOX 371461            PITTSBURGH, PA 15250−7461
7642025   FERNANDO BECK            97 SUNFIELD AVENUE, SUITE C                EDISON, NJ 08837
7642026   FINANCO SECURITIES, LLC              540 MADISON AVENUE, 3RD FLOOR               NEW YORK, NY 10022
7642027   FOREMOST FIRE PROTECTION LLC                  P.O. BOX 434, 901 MONTROSE AVE.          SOUTH PLAINFIELD,
          NJ 07080
7642028   FRYROSE ENTERPRISES              P. O. BOX 744         DAYTON, OH 45401
7642029   GARGIULO PRODUCE              535 SWEETLAND AVENUE                HILLSIDE, NJ 07205
7642030   GLACIER ICE INC.         339 HANCOCK STREET,               BROOKLYN, NY 11216
7642031   GLOBE PETROLEUM INC.               PO BOX 189         EATONTOWN, NJ 07724
7642032   GOLDEN STATE WATER CO.                630 EAST FOOTHILL BLVD             SAN DIMAS, CA 91773
7642033   GOOGLE LLC         P.O. BOX 39000, DEPT 33654             SAN FRANCISCO, CA 94139
7642034   GRAINGER.COM           1050 WALNUT             COMPTON, CA 90220
7642035   HOOLA HOOP LLC            520 WEST 198TH STREET, 5C              NEW YORK, NY 10011
7642036   HR INDUSTRIES          605 BROAD AVENUE               RIDGEFIELD, NJ 07657
7642037   HYGIENA LLC          941 AVENIDA ACASO               CAMARILLO, CA 93012
7642038   IMPERIAL DADE (BAG AND PAPER)                 255 ROUTE 1 AND 9          JERSEY CITY, NJ 07306
7642039   INKIT INC.      901 N MARKET ST #705               WILMINGTON, DE 19801
7642040   ISLAND FRESH LLC            257 SCHOLES STREET             BROOKYLN, NY 11206
7642041   JFS ACCOUNTING & TAX SERVICE                 2559 MORRIS AVENUE C            UNION, NJ 07083
7642042   KUSTOMER.COM            530 7TH AVENUE, SUITE 1601              NEW YORK, NY 10018
7642043   LA SPECIALTY PRODUCE CO.                13527 ORDEN DR.          SANTA FE SPRING, CA 90670
7642044   LEGAL SHIELD          P.O. BOX 2629          ADA, OK 74821−2629
7642045   LENDINGTGTREE            P.O. BOX 840470           DALLAS, TX 75284−0470
7642046   LIPMAN PRODUCE            800 GROVE ROAD              WEST DEPTFORD TWP, NJ 08086
7642047   LUCAS ASSOCIATES INC.              P.O. BOX 638364         CINCINNATI, OH 45263−8364
7642048   M. POVINELLI        318 9TH STREET             FAITVIEW, NJ 07022
7642049   MANISCALCO & PICONE               2493 RICHMOND ROAD              STATEN ISLAND, NY 10306−1936
7642050   MARKETMAN           2150 SHATTUCK AVENUE                 BERKELEY, CA 94704
7642051   MERITECH SYSTEMS LLC               720 CORPORATE CIRCLE, SUITE K             GOLDEN, CO 80401
7642052   MILE SQUARE ROOFING CO                200 ELLEEN TERRACE             HACKENSACK, NJ 07601
7642053   MIQ DIGITAL USA, INC.           261 FIFTH AVENUE, 26TH FLOOR              NEW YORK, NY 10016
7642054   MOUNTAIN HIGH ORGANICS                 PO BOX 1450, 9 SOUTH MAIN ST.           NEW MILFORD, CT
          06776
7642055   MPS MALACHY PARTS & SERVICE                  P.O. BOX 4117        BAYONNE, NJ 07002
7642056   MULTIVAC         P.O. BOX CH 17573            PALATINE, IL 60055−7573
7642057   NANCY TANOR           26503 BASSWOOD AVE                RANCHO PALOS, CA 90275
7642058   NATIONAL GRID           P.O. BOX 11742          NEWARK, NJ 07101
7642059   NATURE'S PRODUCE             3305 BANDINI BLVD             VERNON, CA 90058
7642060   NAVITAS CREDIT CORP             201 EXECUTIVE CENTER DRIVE, SUITE 100               COLUMBIA, SC
          29210
7642061   NEW CARSUN HILLS             P.O. BOX 415943          BOSTON, MA 02241−5943
7642062   NEXT PHASE # 1118          7610 OLD GEORGETOWN RD.                 BETHESDA, MD 20814
7642063   NOOR STAFFING GROUP               P.O. BOX 75343         CHICAGO, IL 60675−5343
7642064   NORTHEAST CROSSFIT              271 MAIN STREET            EASTCHESTER, NY 10709
7642065   NUTRIFRESH HPP LLC             145 TALMADGE RD, SUITE #4              EDISON, NJ 08817
7642066   NYC DEPARTMENT OF FINANCE                  P.O. BOX 3933        NEW YORK, NY 10008−3933
7642067   NYS INSURANCE FUND              1 WATERVLIET AVENUE. EXT.               ALBANY, NY 12206
7642068   OCULUS CROSSFIT            111 FULTON STREET             NEW YORK, NY 10038
7642069   ONIER ACEVEDO TORIBIO               380 FAYETTE STREET            PERTH AMBOY, NJ 08861
7642070   ONSITE PERSONNEL             PO BOX 634          MONTGOMERYVILLE, PA 18936
7642071   OPTIMUM        P.O. BOX 9256            CHELSEA, MA 02150−9256
7642072   OPTIMUM FOODSERVICE SOLUTIONS LLC                     177 SOUTH CENTRE ST., STE
          M       MERCHANTVILLE, NJ 08109
7642073   ORICS INDUSTRIES INC.            240 SMITH STREET,            FARMINGDALE, NY 11735
7642074   PACIFIC COAST CLEANING               118 MAGNOLIA AVE             LONG BEACH, CA 90813
7642075   PACKAGING SPECIALTIES NJ, CO.              PO BOX 398, 101 NORTH 8TH STREET         KENILWORTH, NJ
          07033
7642076   PARADISO CROSSFIT CULVER CITY                711 HAMPTON DRIVE          VENICE, CA 90291
7642077   PARKS COFFEE CALIFORNIA, INC               P.O. BOX 110914       CARROLTON, TX 75011−0914
7642078   PAUL BUNYAN FITNESS #941             10 CAMPUS BLVD           NEWTOWN SQUARE, PA 19073
7642079   PEDERSON'S NATURAL FARMS                1207 S. RICE       HAMILTON, TX 76531
7642080   PEPCO       PO BOX 13608          PHILADELPHIA, PA 19101−3608
7642081   PLM TRAILER LEASING            3 GATEWAY CENTER             NEWARK, NJ 07102
7642082   PREFERRED REMODELING LLC                1247 NEW MARKET AVE           SOUTH PLAINFIELD, NJ
          07080
7642083   PRIME TIME COLD STORAGE LLC                1065 E WALNUT STREET          CARSON, CA 90746
7642084   RAYMOND OF NEW JERSEY LLC                1000 BRIGHTON ST.         UNION, NJ 07083
7642085   REEBOK CROSSFIT LAB             1146 N POINSETTIA PL.         WEST HOLLYWOOD, CA 90046
7642086   REORG RESEARCH INC             11 MADISON SQUARE N, 12TH FLOOR             NEW YORK, NY 10010
7642087   REPUBLIC SERVICES           2101 BUSSE RD           MT. PROSPECT, IL 60056
7642088   RESCUING LEFTOVER CUISINE               25 BROADWAY, 12TH FLOOR            NEW YORK, NY 10004
7642089   RIVIERA PRODUCE CORP             205 JACKSON STREET           ENGLEWOOD, NJ 07631
7642090   ROCKER BROS.          405 NO. CENTINELA AVENUE              INGLEWOOD, CA 90302
7642091   RYDER TRANSPORTATION SERVICES                  P.O. BOX 96723      CHICARGO, IL 60693−6723
7642092   SAFETY SOURCE INC.           1251 N. MANASSERRO ST., STE. 405B           ANAHEIM, CA 92807
7642093   SALESFORCE INC          415 MISSION STREET, 3RD FL            SAN FRANISCO, CA 94105
7642094   SHEER ID, INC.       620 SW 5TH AVE.           PORTLAND, OR 97204
7642095   SMART CARE EQUIPMENT SOLUTIONS                   P.O. BOX 74008980      CHICARGO, IL 60674−8980
7642096   SMITH CORONA CORP             P.O. BOX 392337          CLEVELAND, OH 44193
7642097   SUNBELT RENTALS            600 ROUTE 440 CONNECTION             PERTH AMBOY, NJ 08861
7642098   SYSCO LONG ISLAND            199 LOWELL AVE.            CENTRAL ISLIP, NY 11722−3863
7642099   SYSCO LOS ANGELES, INC.            20701 EAST CURRIER ROAD           WALNUT, CA 91789
7642100   SYSTEM ID BARCODE SOLUTIONS                 1400 10TH STREET       PLANO, TX 75074
7642101   TAILWIND ENDURANCE              11 312 W. 104TH STREET          NEW YORK, NY 10025
7642102   TEADS, INC.       P.O. BOX 392254          PITTSBURGH, PA 15251−9254
7642103   TEMPER PACK          228 PARK AVE S, #58839            NEW YORK, NY 10003−1502
7642104   THE GIANNUZZI GROUP LLP              411 W. 14TH ST. 4TH FLOOR         NEW YORK, NY 10014
7642105   THE HUSTLE         251 KEARNY STREET, SUITE 300             SAN FRANISCO, CA 94108
7642106   THE OUT FOUNDATION             387 PARK AVE S 5TH FL          NEW YORK, NY 10016
7642107   THE WALL (CROSSFIT# 1476)            969 HILGARD AVENUE 607           LOS ANGELES, CA 90036
7642108   THERMAL SERVICE OF NJ INC.             P.O. BOX 6554        EDISON, NJ 08818
7642109   THRIVE FIT       17406 TILLER CT., SUITE 1000            WESTFEILD, IN 46074
7642110   TIME WARNER CABLE − LA              PO BOX 60074         CITY OF INDUSTRY, CA 91716
7642111   TWILIO, INC.       375 BEALE STREET, SUITE 300            SAN FRANCISCO, CA 94105
7642112   UBERGIG, LLC         1−55 BORDEN AVE. 23B             LONG ISLAND CITY, NY 11101
7642113   ULINE       PO BOX 88741          CHICARGO, IL 60680−1741
7642114   UNIFIED PAPER & PACKAGING               1809 EAST 42ND STREET         LOS ANGELES, CA 90058
7642115   VALENTE YEAST COMPANY, INC                61−26 MAURICE AVE          MASPETH, NY 11378
7642116   VERIZON        PO BOX 660108          DALLAS, TX 75266
7642117   W.B. MASON CO., INC.         59 CENTRE ST           BROCKTON, MA 02301
7642118   WAGE WORKS INC            PO BOX 45772           SAN FRANISCO, CA 94145
7642119   WASTE RESOURCES CARSON                P.O. BOX 2799        GARDENA, CA 90247−0799
7642120   WEST CENTRAL FOOD SERVICE                12840 LEVYA ST.        NORWALK, CA 90650
7642121   WHOLE 30        422 EAST 3335 SOUTH             SALT LAKE CITY, UT 84115
7642122   ZANOVOY, LLC          173 HUEGUENOT ST, SUITE 200             NEW ROCHELLE, NY 10801
                                                                                                   TOTAL: 175
